Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-3, 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0032572 A1 (Lee).
With respect to claim 1, Lee shows a refrigerator comprising: a cabinet (100) defining a storage space; a door (200) configured to open and close the storage space; and a step difference adjustment member (300) disposed at a rear surface of the door, wherein the step difference adjustment member comprises (i) a stopper (330, 320) that contacts, based on the door being closed, a front surface of the cabinet and (ii) a mounting portion (310) that defines an accommodation space into which the stopper is inserted (section 0068-0069), and wherein the stopper is configured to move with respect to the mounting portion to thereby vary a protruding length of the stopper from the mounting portion (different levels of the threaded nut 310a corresponds to different positions).  
With respect to claim 2, wherein the mounting portion defines an opening facing toward the rear surface of the door (Fig.3A), and wherein the accommodation space into which the stopper (320a, Fig.3A) inserted is recessed from the opening of the mounting portion (Fig.3A).  
With respect to claim 3, wherein the mounting portion (310a) has different depths recessed from the opening in a left and right direction (depths created by the threads on 310a).  
With respect to claim 8, wherein the mounting portion (310a) comprises: a seating surface on which the stopper is mounted, and a plurality of projections (projections formed from the threads on 310a) protruding from the seating surface.  
With respect to claim 9, wherein the stopper (at 320a, Fig.3A) is located between two adjacent projections among the plurality of projections (the threads on the stopper 320 meet the threads of the inner surface of the mounting portion).  
With respect to claim 10, wherein the stopper comprises (i) a stopper body (330a, 320a) having an uneven surface (at the front end of 330a) that contacts the cabinet and (ii) recessed portions (threads on 320a) recessed inward from side surfaces of the stopper body.  
With respect to claim 11, wherein the recessed portions (threads on 320a) are located between two adjacent projections (threads on 310a) among the plurality of projections.  
With respect to claim 12, wherein a height of a protrusion of the plurality of projections is less than a height of the stopper body (Fig.3A).  
With respect to claim 13, wherein a distance from the rear surface of the door to each of the plurality of projections is different from each other (distance is different since the threads are located at different levels).  
With respect to claim 14, wherein the mounting portion (310a, Fig.3A) protrudes backward from the rear surface of the door (200, Fig.3A).  
With respect to claim 15, alternatively the stopper is just 330a, wherein the stopper (330a, Fig.3A) is made of an elastically deformable material (section 0072).  
3.	Claims 1-3, 5, 8-12, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20190066721 (KR ‘721).
With respect to claim 1, KR ‘721 shows a refrigerator comprising: a cabinet (10) defining a storage space; a door (21, Fig.1) configured to open and close the storage space; and a step difference adjustment member (100, Fig.4) disposed at a rear surface of the door (Fig.1), wherein the step difference adjustment member comprises (i) a stopper (100) that contacts, based on the door being closed, a front surface of the cabinet and (ii) a mounting portion (220, 230, Fig.4) that defines an accommodation space into which the stopper is inserted, and wherein the stopper is configured to move with respect to the mounting portion to thereby vary a protruding length of the stopper from the mounting portion (protrusions 130 are different lengths, paragraph 0090 of translation).  
With respect to claim 2, wherein the mounting portion defines an opening (at 215, Fig.4) facing toward the rear surface of the door (Fig.4), and wherein the accommodation space into which the stopper (100) inserted is recessed from the opening of the mounting portion (Fig.4).  
With respect to claim 3, wherein the mounting portion has different depths recessed from the opening in a left and right direction (Fig.4, Fig.5).  
With respect to claim 5, wherein the mounting portion comprises a pair of parallel side surfaces (221, 231, Fig.5) and wherein a length of a first side surface (221, Fig.5) of the pair of parallel side surfaces is greater than a length of a second side surface (231) of the pair of parallel side surfaces.  
With respect to claim 8, wherein the mounting portion comprises: a seating surface (231, Fig.4) on which the stopper is mounted, and a plurality of projections (236, Fig.4) protruding from the seating surface.  
With respect to claim 9, wherein the stopper (100) is located between two adjacent projections among the plurality of projections (Fig.4).  
With respect to claim 10, wherein the stopper comprises (i) a stopper body (130, 130, 130, 130) having an uneven surface that contacts the cabinet and (ii) recessed portions (between 130 and 130) recessed inward from side surfaces of the stopper body.  
With respect to claim 11, wherein the recessed portions are located between two adjacent projections (236) among the plurality of projections.  
With respect to claim 12, wherein a height of a protrusion (236, Fig.4) of the plurality of projections is less than a height of the stopper body (130, Fig.4).  
With respect to claim 14, wherein the mounting portion (220, 230) protrudes backward from the rear surface of the door (Fig.4).  
With respect to claim 15, alternatively the stopper is (700, Fig.11) wherein the stopper (700) is made of an elastically deformable material (section 0167).  
With respect to claim 16, wherein the door includes: a frame assembly (upper and lower deco members 200, Fig.1) defining an external surface of the door, a door liner (26) defining a rear surface of the frame assembly, and a gasket (30, Fig.2) that seals the frame assembly and the door liner.  
4.	Claims 1-4, 8, 9, 14, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0280608 A1 (Park)
With respect to claim 1, Park shows a refrigerator comprising: a cabinet defining a storage space; a door (20, Fig.1) configured to open and close the storage space; and a step difference adjustment member (34, 31, Fig.7) disposed at a rear surface of the door (Fig.8), wherein the step difference adjustment member comprises (i) a stopper (34) that contacts, based on the door being closed, a front surface of the cabinet and (ii) a mounting portion (31, Fig.7) that defines an accommodation space into which the stopper is inserted (section 0045), and wherein the stopper (34) is configured to move with respect to the mounting portion to thereby vary a protruding length of the stopper from the mounting portion (0059).  
With respect to claim 2, wherein the mounting portion defines an opening facing toward the rear surface of the door (Fig.8), and wherein the accommodation space (311 and 312, Fig.7) into which the stopper inserted is recessed from the opening of the mounting portion.  
With respect to claim 3, wherein the mounting portion has different depths recessed from the opening in a left and right direction (311 and 312 have different depths caused by the multiple protruding ribs in 311 and 312).  
With respect to claim 4, wherein the mounting portion comprises an inclined portion (inclined ribs inside 311 and 312, Fig.7) that defines the accommodation space (31) and that is inclined with respect to the opening.
With respect to claim 8, wherein the mounting portion comprises: a seating surface (317, Fig.7) on which the stopper (34) is mounted, and a plurality of projections (Fig.7) protruding from the seating surface.  
With respect to claim 9, wherein the stopper (34) is located between two adjacent projections among the plurality of projections (projections at 317).
With respect to claim 14, wherein the mounting portion protrudes backward from the rear surface of the door (Fig.8).
With respect to claim 16, wherein the door (20) includes: a frame assembly defining an external surface of the door (Fig.4), a door liner (23, Fig.4) defining a rear surface of the frame assembly, and a gasket (231, Fig.4) that seals the frame assembly and the door liner.
With respect to claim 17, wherein the frame assembly includes: an upper frame (24, Fig.4) defining an upper surface of the frame assembly, a lower frame (lower frame of 22, Fig.4) defining a lower surface of the frame assembly, and a side frame (side frame of 22, Fig, 4) connecting the upper frame to the lower frame.  
With respect to claim 19, wherein the lower frame includes (i) a vertical frame that defines a front surface of the frame assembly and that is coupled to a front22Attorney Docket No.: 20519-0745001Client Ref: 20REF176US02/PO21-00275US panel of the door and (ii) a horizontal frame that is angled from the vertical frame and that defines a lower surface of the door (Fig.4).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable KR1020190066721 (KR ‘721) alone.
	With respect to claim 6, KR ‘721 shows one protrusion (224, Fig.5) that protrudes from the pair of parallel side surfaces (221, 231). KR ‘721 doesn’t show a protrusion on surface 231. It would have been obvious to one having ordinary skill in the art to include another shaft sleeve (protrusion) on the surface 231 of KR ‘721, such as shown by the first side surface 221, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  Furthermore, including a shaft sleeve to surface 231 would provide a more efficient support for the bottom of the shaft 123 of the stopper 100 during rotation within the mounting portion. Modified KR ‘721 teaches that the protrusions protrude toward each other. 
With respect to claim 7, the modification shows wherein the stopper (100) is configured to move between the protrusion ends to thereby vary a length of a portion (130) of the stopper protruding from the rear surface of the door (Fig.5).  
7.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable KR1020190066721 (KR ‘721) in further view of US 2008/0120912 A1 (Crompton)
With respect to claim 17, KR ‘721 shows wherein the frame assembly includes: an upper frame (upper 200, Fig.1) defining an upper surface of the frame assembly, a lower frame (lower deco 200, Fig.1) defining a lower surface of the frame assembly but doesn’t show side frame connecting the upper and lower frame. Crompton shows side frames (51, 52, Fig.2) connecting upper and lower frames (49 and 50). It would have been obvious to one having ordinary skill in the art to include side frame to connect upper and lower frame of KR ‘721, such as shown by Crompton in order to provide a more efficient reinforcement to the door and further support the upper and lower frames.
With respect to claim 18, the combination (KR ‘721) shows wherein the step difference adjustment member (100) is disposed at the lower frame of the frame assembly (Fig.1).  
With respect to claim 19, the combination (KR ‘721/Crompton) shows wherein the lower frame includes (i) a vertical frame (vertical portion at the front of the lower frame 200, Fig.3 in KR ‘721/99 in Crompton, Fig.2 ) that defines a front surface of the frame assembly and that is coupled to a front 22Attorney Docket No.: 20519-0745001 Client Ref: 20REF176US02/PO21-00275USpanel of the door and (ii) a horizontal frame (lower surface not numbered, Fig.3 in KR ‘721/ 87 in Crompton) that is angled from the vertical frame and that defines a lower surface of the door.  
With respect to claim 20, the combination shows (KR ‘721) wherein a rear surface (240, Fig.4) of the lower frame is spaced apart from the vertical frame, and wherein the step difference adjustment member (100) is disposed at the rear surface of the lower frame.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637